                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                               Civil Action No. 1:20-cv-457


 DEMOCRACY NORTH CAROLINA, et                    )
 al.,                                            )
                                                 )
               Plaintiffs,                       )
        v.                                       )     RESPONSE TO PLAINTIFFS’
                                                 )    MOTION TO ENFORCE ORDER
 THE NORTH CAROLINA STATE                        )   GRATING IN PART PRELIMINARY
 BOARD OF ELECTIONS; et al.,                     )      INJUNCTION, OR, IN THE
                                                 )    ALTERNATIVE, MOTION FOR
               Defendants,                       )      CLARIFICATION, AND TO
                                                 )     EXPEDITE CONSIDERATION
and                                              )
                                                 )
 PHILIP E. BERGER, etc., et al.,                 )
             Intervenors.                        )



       To aid the Court in its consideration of the Plaintiffs’ motion to enforce the order

on injunctive relief, the State Defendants have respectfully dispensed with the traditional

format for a response brief as required by the Local Rules and have instead endeavored to

answer the Court’s questions from its order (Dkt. 149) directly below. The State

Defendants stand ready to expeditiously supplement this response with any information

the Court may find helpful in its consideration of the motion.

       1.     The State Defendants take no position on whether Plaintiffs’ motion for

clarification is timely in light of Purcell v. Gonzales, 549 U.S. 1 (2006). Under Purcell,

“courts must assess the particular circumstances of each case . . . to determine whether an

injunction is proper.” Feldman v. Ariz. Sec’y of State’s Office, 843 F.3d 366, 368-69 (9th




      Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 1 of 16
Cir. 2016). Those circumstances include, inter alia: whether the injunction would “have

any effect on voters themselves, on the conduct of election officials, or on the counting of

ballots,” whether it would disrupt longstanding procedures, whether the plaintiffs delayed

in bringing the action, whether the challenged law already survived some measure of

review, and the thoroughness of the court’s reasoning. Id. But “Purcell did not set forth

a per se prohibition against enjoining voting laws on the eve of an election.” Id.; see also

Veasey v. Perry, 135 S.Ct. 9, 10 (2014) (Ginsburg, J., dissenting) (“Purcell held only that

courts must take careful account of considerations specific to elections cases, not that

elections cases are exempt from traditional stay standards.”). Because the application of

Purcell is a fact-intensive inquiry, the State Defendants offer the following facts for the

Court’s consideration of Plaintiffs’ motion.

       The State Defendants respect the Court’s order of September 30 in which the

Court stated that it “does not find [Numbered Memo 2020-19] consistent with this court’s

order entered on August 4, 2020.” Dkt. 145 at 3. The State Defendants appreciate the

opportunity to clarify their position here and explain their understanding of how they

have acted in compliance with the Court’s order on injunctive relief. But, after this

opportunity, should the Court continue to believe that Numbered Memo 2020-19 is

inconsistent with this Court’s order on injunctive relief, the State Defendants would

appreciate further guidance on the scope of that injunction.

       In its August 4 order on injunctive relief, this Court denied Plaintiffs’ motion to

enjoin the witness requirement in its entirety. Dkt. 124 at 102. The Court did, however,

enjoin the State Defendants from the “disallowance or rejection, or permitting the

                                               2


     Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 2 of 16
disallowance or rejection of absentee ballots without due process as to those ballots with

a material error that is subject to remediation.” Id. at 187. This Court further held that

the “injunction shall remain in force until such time as Defendants implement a law or

rule which provides a voter with notice and an opportunity to be heard before an absentee

ballot with a material error subject to remediation is disallowed or rejected.” Id.

       As the Court observed, even before the injunction was issued, the State Board was

already in the process of creating a formal cure procedure for mail-in ballots, particularly

as the State Board was expecting a ten-fold increase in mail-in voting participation for

2020. Id. at 185 (“[T]he State BoE is already working on a curing procedure for mail-in

absentee ballots for this election.”).

       On August 21, 2020, an initial cure procedure was implemented by the State

Board, in time for absentee ballots to be mailed beginning on September 4. Declaration

of K. Bell, ¶ 6. This initial cure procedure allowed a voter to cure, by affidavit, mistakes

involving only the voter signature. Ex. A at 2.

       The initial cure procedure also provided a process for a hearing for voters whose

ballots contained other deficiencies, like mistakes in providing witness information, that

would not be cured by the initial procedure. Bell Dec., ¶ 11. The purpose of a hearing in

these circumstances is to allow a voter to contest any determinations that cannot be cured

by certification. Id. Therefore, the initial cure procedure permitted voters to contest the

circumstances under which they were issued a new ballot and challenge whether or not

they returned the new ballot. Id. Voters were afforded an opportunity to be heard at

canvass, when county boards determine that the “votes have been counted and tabulated

                                              3


     Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 3 of 16
correctly, culminating in the authentication of the official election results.” N.C. Gen.

Stat. § 163-182.5(a).

       While this initial cure procedure was in place, the State Board staff assisted county

board staffs by providing guidance and answering questions individually about the

application of the initial cure process. Id., ¶ 7. Soon after absentee ballots began being

mailed out, however, the State Board office began receiving numerous complaints that

the use of different color shading and other aspects of the absentee ballot container

envelope were overwhelmingly confusing to voters. Id. The State Board determined that

the cure procedure needed to be modified to allow the voter to cure mistakes involving

other aspects of the ballot. Id.

       The initial cure procedure was in place for one week, until September 11, when

county boards were instructed to stop issuing cure affidavits or reissuing ballots due to

the concerns about voter confusion and inadequacy of the initial cure procedure. Id.

       At the same time, the Executive Director of the State Board also became aware of

reports from numerous sources informing her that the absentee ballot voting process, in

conjunction with the cure procedure, resulted in the ballots of Black voters and other

voters of color being rejected at a much greater rate than those of White voters. Id., ¶ 8;

see also Kaleigh Rogers, North Carolina Is Already Rejecting Black Voters’ Mail-In

Ballots More Often Than White Voters’, FiveThirtyEight (Sept. 17, 2020),

https://fivethirtyeight.com/features/north-carolina-is-already-rejecting-black-voters-mail-

in-ballots-more-often-than-white-voters/ (“As of September 17, Black voters’ ballots are

being rejected at more than four times the rate of white voters.”); North Carolina Early

                                             4


     Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 4 of 16
Voting Statistics, https://electproject.github.io/Early-Vote-2020G/NC.html (detailing

that, as of September 28, 2020, Black voters had a rejection rate of 4.3% while white

voters had a rejection rate of 1.1%; Hispanic and Native American voters’ ballots are

being rejected at nearly three times the rate of white voters’ ballots, and Asian voters’

ballots are being rejected at more than twice the rate of white voters). As of September

28, in North Carolina alone, white voters had submitted 182,312 ballots, and 2,005 of

those ballots had been rejected, while Black, Hispanic, Asian, and Native American

voters combined had submitted 83,102 ballots, and 2,075 had been rejected. North

Carolina Early Voting Statistics, https://electproject.github.io/Early-Vote-

2020G/NC.html.

       To address the inadequacies of the initial cure procedure and the racially disparate

impact that the absentee ballot process appeared to have on voters of color, and pursuant

to section 163-22.2, the State Board staff, including the Executive Director, began to

formulate a new cure procedure. Bell Dec., ¶ 8; see also N.C. Gen. Stat. § 163-22.2

(giving the State Board authority to make interim rules and regulations with respect to

pending primary or general elections when a statute is held unconstitutional or invalid by

a State or federal court or in consideration of a settlement of litigation). In doing so, the

State Board staff began seeking ways to address these concerns within the existing legal

framework. Bell Dec., ¶ 8.

       The State Board staff paid particular attention to the witness requirement, which

was the reason an overwhelming number of ballots were being rejected. Id., ¶ 9. The

Board staff focused on maintaining the purpose behind the existence of the witness

                                              5


     Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 5 of 16
requirement: To prevent the voter from having her ballot stolen and marked without her

knowledge. Id. In other words, the purpose of the witness requirement was to prevent

fraud by ensuring that the voter is the person who marked her ballot. See also

Certification on absentee ballot container envelope (confirming that the voter marked the

ballot or caused it to be marked in the voter’s presence).

       The State Board staff then began developing a witness cure procedure that would

allow a voter herself to confirm that her ballot was not stolen. Bell Dec., ¶ 9. This would

allow a voter to reduce her risk to infection from COVID-19 by only requiring her to

expose herself once (during the initial marking of the ballot), rather than having to risk

repeated exposure to correct any deficiencies in the witness certification procedure. Id.

In addition, it was the opinion of the Executive Director that allowing a voter herself to

cure the witness requirement would address the confusion engendered by the color

coding of the absentee ballot container envelope as well as the process’s racially

disparate rejection rates. Id.

       The new witness cure procedure would require county boards to contact a voter

directly to confirm that the voter is the person who marked her ballot. Id. In this way,

the county board official would act as the voter’s witness (though not contemporaneously

with the marking of the ballot). The State Board staff believed that this would be a

sufficient anti-fraud measure because the county board would communicate with the

voter in the manner that the voter designated on her absentee ballot request form. This

would ensure that any possibility of fraud resulting from interception of correspondence

would be limited. Requiring a voter to confirm, through preapproved personal channels

                                              6


     Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 6 of 16
of communication, that she is the person who voted her ballot was an appropriate cure

procedure that would avoid the need for the voter to mark an entirely new ballot.

       This cure procedure does not require—or even allow for—the elimination of the

witness requirement entirely. Elimination of the witness requirement would require that

a county board accept a ballot even if it does not have a witness signature or witness

information. Instead, this cure procedure requires that a ballot without a witness

signature or information must not be accepted, but must be held pending further action.

A voter who makes a mistake in following the witness certification requirement must be

contacted by the county board and must take extra affirmative steps to confirm that she is

the person who voted her ballot. Once she affirms that she is the one who voted her

ballot, she has to then send the certification back directly to the county board of elections.

The procedure is not an end-run around the witness signature, but rather a series of

additional actions that a voter would have to take to make up for the mistake she made

when she initially marked her ballot.

       This new cure procedure was presented to the State Board for its approval. On a

unanimous, bipartisan vote, the State Board approved this cure procedure to be used for

witness information during the November 2020 election cycle.

       After this time of extended discussion and collaboration, on September 22, the

Executive Director issued a revised Numbered Memo 2020-19. In addition to allowing a

voter to cure witness information-related deficiencies, Numbered Memo 2020-19 also

requires that county board staff “shall, to the extent possible, regularly review container-

return envelopes on each business day, to ensure that voters have every opportunity to

                                              7


     Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 7 of 16
correct deficiencies.” Ex. B at 2. The Numbered Memo also requires that voters are

contacted in writing (by mail and by email, where the voter has provided an email

address, or by mail and by phone, where the voter has provided a phone number) within

one business day of the county board identifying any deficiencies with the absentee

ballot. Id. at 3. The State Board also ensured that the cure certification could be returned

to any county board office by fax, email, in person, or by mail or commercial carrier. Id.

at 4.

         The cure procedure no longer has a process for a hearing at canvass because a

hearing serves the function of allowing a voter to contest determinations for which a cure

is not possible. Bell Dec., ¶ 10. Because the cure procedure offers a voter the

opportunity to cure any deficiencies with the container envelope, there are no more

circumstances under which a voter would have to contest rejections. Id.

         This cure procedure was in place from September 22 to September 30. The

Numbered Memo was rolled out and disseminated on September 22. On September 23,

the Executive Director held a meeting at which State Board staff trained county board

staff on the procedures and processes in the Numbered Memo, including with a

Powerpoint presentation. Id., ¶ 14. The staff then held a Q&A session during which they

answered all of the county board staffs’ questions. Id. On September 28, during the

Huddle (a weekly meeting with the county boards of elections), the Executive Director

again reminded the county boards that Numbered Memo 2020-19 was in place and

further reviewed the processes contained in the Memo. Id. Throughout the week, State

Board staff made themselves available to answer dozens of questions from the county

                                              8


        Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 8 of 16
boards, both in writing and by phone, on a daily basis, to ensure consistent application of

the Memo across county boards. Id.

       On September 25, the Executive Director learned that Heather Ford, the North

Carolina Election Day Operations Director for the Donald J. Trump for President

campaign, had emailed only Republican members of the county boards of elections and

had instructed them not to follow the procedures outlined in Numbered Memo 2020-19.

Id., ¶ 15.

       In response, and to ensure uniformity and consistency across the State, on

Monday, September 28, General Counsel to the State Board, Katelyn Love, emailed all

100 county boards of elections to remind them that Numbered Memo 2020-19 had been

in effect since September 22. Id., ¶ 16. County boards were reminded that Numbered

Memos were direct instructions from the State Board and that they were required to

follow Numbered Memo 2020-19. Id.

       On September 29, county boards began meeting to vote on accepting and rejecting

absentee ballots.

       The State Defendants believe that they are complying with this Court’s injunction.

But to avoid any appearance or suggestion that the State Board is in violation of this

Court’s order, on October 1, the Executive Director issued a Numbered Memo that

instructed counties not to take any action on absentee ballot container-return envelopes

with a missing signature until further notice. Id., ¶ 17. As of this time, if a voter returns

an absentee ballot with a missing signature, county board staff are not acting on it—the

voter is not being notified or being sent a cure certification. Id.

                                              9


      Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 9 of 16
       At the same time, as of this morning, the Wake County Superior Court is hearing

argument on a joint motion for entry of a consent judgment in a case in which several

state elections laws, including the witness requirement, are being challenged under

provisions of the North Carolina Constitution. As part of the resolution of that case, the

State Board defendants included Numbered Memo 2020-19 in the proposed consent

judgment, as that cure procedure had already been instituted. The parties are awaiting the

state court’s resolution of the joint motion, including of the implementation of Numbered

Memo 2020-19.

       Because this Court and the state court are both considering issues related to

Numbered Memo 2020-19, the State Board has put the implementation of Numbered

Memo 2020-19 on hold while it awaits resolution of both cases. The State Board will, of

course, comply with all orders entered by both this Court and the state court.

       2.     This Court need not enjoin any other actions by the State Board for two

reasons.

       First, the State Board is in full compliance with this Court’s order. This Court

directed the State Board to not reject any ballots unless there was a law or rule

implementing a process that provides voters with notice and an opportunity to be heard

before an absentee ballot with a material defect subject to remediation could be rejected.

Dkt. 124 at 187.

       Numbered Memo 2020-19 performs the function of a rule. Numbered Memos are

the usual process by which the State Board, through its Executive Director, instructs and

provides guidance to county boards of elections. Bell Dec., ¶ 18. The use of Numbered

                                             10


    Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 10 of 16
Memos is a decades-old procedure. The State Board has the authority to remove a county

board member for non-compliance with their duties, which includes following the

instructions contained in any Numbered Memo. See N.C. Gen. Stat. § 163-22(c). The

Executive Director is not aware of a county board member ever having been removed for

failure to comply with a numbered memo, as county board members always comply.

Bell Dec., ¶ 18. Plaintiffs’ insistence that the State Board implement its instructions

through certain particular procedures elevates form over substance. For all purposes, the

Numbered Memo functions in exactly the same way as a rule and is the usual manner in

which county boards of elections are given instruction.

       This Court’s order on injunction also requires that the State Board provide notice

to voters whose container envelopes are deficient. Numbered Memo 2020-19 does so.

As explained above, the Memo requires that county board staff regularly review

envelopes so that they cannot be piled up and backlogged (Ex. B at 2) and that staff

contact voters in writing within one business day to notify them of any defects (id. at 3).

In addition, the Memo requires that county boards use both mail and more immediate

forms of contact (email or phone) to notify voters of deficiencies and requires that county

boards allow cure certifications to be returned through a number of channels including

fax, email, in person, and mail. Id. at 4.

       Plaintiffs appear to complain that these procedures are insufficient because at least

one county board delayed notification of deficiencies to voters pending a county board

meeting. But, as discussed above, the State Board immediately dealt with that issue

when it became aware of it. The State Board’s General Counsel immediately issued

                                             11


    Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 11 of 16
direction to county boards that this sort of delay was not permitted. Plaintiffs put forth no

other evidence of delay by county boards and rest their objections on speculation. That

speculation should not be given credence here.

       Plaintiffs also appear to object to several procedures in the initial cure procedure.

But that cure procedure is no longer in effect. Accordingly, Plaintiffs’ objections to the

initial cure procedure, which is no longer in effect, should be denied as moot.

       Plaintiffs also claim that the State Board’s implementation of the cure procedure

has been inconsistent. But that is untrue. For the one week during which it was in effect,

the State Board worked to maintain consistent implementation of the procedure. As

explained above, the State Board disseminated Numbered Memo 2020-19 on September

22, trained county board staffs on its implementation the very next day, answered

numerous calls and emails from individual county board staff members, reviewed the

processes again at the next county board Huddle, and sent direction clarifying the scope

of the Numbered Memo after a member of the Donald J. Trump for President campaign

directed Republican county board members to disregard the memo. The State Board’s

actions demonstrate that they consistently provided guidance and immediately clarified

when they became aware that their guidance was not being followed.

       All of the evidence from this time period supports the conclusion that, during this

time, the State Board consistently monitored and enforced the application of the

Numbered Memo. The “lack of clarity” Plaintiffs object to because there are no explicit

provisions for monitorship or enforcement of the Numbered Memo within the Memo

itself is based on speculation.

                                             12


    Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 12 of 16
       Plaintiffs also object to the Numbered Memo because it no longer provides for a

hearing process to contest curable deficiencies. But a hearing is unnecessary here

because the Numbered Memo allows a voter to cure all container-envelope deficiencies

through certification, thereby satisfying due process. Ex. B at 4; see also Zessar v.

Helander, No. 05-cv-1917, 2020 WL 642646, at *9 (N.D. Ill. Mar. 13, 2006) (holding

that a process that allows for an affidavit form to be created and sent to rejected absentee

voters, who could then return it in person or by mail or fax, sufficiently counted as a

“hearing” under the Due Process Clause).

       Moreover, there are a number of logistical and administrative reasons why a

hearing, outside of the canvass meeting, would be difficult to administer. Because

canvass is statutorily mandated to take place at 11 a.m. on the tenth day after the

election—the first day all county board members will be present after the last day for

votes to be returned before the deadline—the hearing date would need to be fixed for that

day as well. Bell Dec., ¶ 11. And there would be no ability to offer remote participation

because the voter must be present to inspect the container envelope being challenged. Id.

In addition, remote hearings would be impossible to administer securely because, without

the voter present, county boards would have no way of determining whether the person

remotely attending is the voter and is authorized to make representations to the county

board at the hearing. Id.

       In sum, this Court’s order prohibits rejection of ballots until a cure procedure that

offers notice and an opportunity to cure is in place. Numbered Memo 2020-19 complies

with that direction. Therefore, no further restraint or injunction is required here.

                                             13


    Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 13 of 16
       Second, consideration of whether Numbered Memo 2020-19 comports with the

witness requirement under state law is beyond the scope of this Court’s jurisdiction.

Where a challenge to a state official’s action is made on the basis of state law, sovereign

immunity bars a federal court from granting relief. Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 124-25 (1984) (“[T]he federal courts lack[ ] jurisdiction to

enjoin . . . state officials on the basis of . . . state law.”). “[S]overeign immunity . . . bars

a court’s grant of any type of relief . . . based upon a State official’s violation of State

law.” Bragg v. W. Va. Coal Ass’n, 248 F.3d 275, 293 (4th Cir. 2001); see also

Pennhurst, 465 U.S. at 106, 124-25. Indeed, “it is difficult to think of a greater intrusion

on state sovereignty than when a federal court instructs state officials on how to conform

their conduct to state law.” Pennhurst, 465 U.S. 89, 106.

       An objection to the State Board’s Numbered Memo on the basis that it violates the

witness requirement would be barred by this rule. This Court does not have jurisdiction

to restrain the use of the Numbered Memo on the ground that the State Board’s actions

exceeded the authority it enjoys under state law. Any injunction or restraining order this

Court enters against the State Board therefore “contravenes the Eleventh Amendment.”

Pennhurst, 456 U.S. at 117; see also id. at 106 (“A federal court’s grant of relief against

state officials on the basis of state law . . . conflicts directly with the principles of

federalism that underlie the Eleventh Amendment.”).

       Accordingly, because the State Board is complying with this Court’s injunction

and this Court does not have jurisdiction to find that the State Board’s actions exceed its

authority under state law, no further injunction or restraint is required here.

                                               14


     Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 14 of 16
       3.      A curable defect is any defect that a voter can correct without having to

spoil their ballot and complete a new one or voting in person. It is the State Board’s view

that the following are curable defects: problems with the witness/assistant signature,

problems with the witness/assistant’s name and contact information, and problems with

the voter signature. Ex. B at 2. As explained above, the witness signature is a curable

defect because there are other ways for a voter to confirm that she is the one who voted

the ballot—the purpose of the witness signature provision for absentee ballots. The

initial cure procedure only addressed some of these defects, namely problems with the

voter signature. In addition, and as discussed above, data showed that the initial cure

memorandum appeared to result in unintended consequences of disproportionately

rejecting the ballots of voters of color. Therefore, the initial cure memorandum was

insufficient to cure all defects and may, unwittingly, have contributed to the deprivation

of the right to vote for specific protected groups within North Carolina’s voting

population. Accordingly, the initial cure memorandum was an insufficient cure

procedure to comply with this Court’s injunction as well as the State Board’s other legal

obligations.

       4.      The State Defendants believe that Numbered Memo 2020-19 does not

improperly eliminate the witness requirement. All voters still need to abide by the

witness requirement, as they do the voter signature requirement. If a voter makes an

error with regard to the witness requirement, the voter is able to cure her ballot only by

taking extra steps that she would not have had to take if she had met the witness

requirement. The same process is true of the voter signature requirement—where a voter

                                             15


    Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 15 of 16
makes a mistake with the voter signature requirement, the voter is able to cure her ballot

only by taking extra steps that she would not have had to take had she met the voter

signature requirement. For the voter to complete these extra steps, the county board of

elections must reach out to the voter, separately and directly, using the contact

information the voter provided in her absentee ballot request form, and provide a cure

form directed specifically to that voter. The voter must then attest that she is the one who

marked her ballot by returning a separate certification, fulfilling the purpose of the

witness requirement. Therefore, Numbered Memo 2020-19 does not improperly

eliminate the witness requirement.

       But even if it had, this Court does not have jurisdiction to issue a restraining order

against the State Defendants for having eliminated the witness requirement in a manner

inconsistent with state law because sovereign immunity forbids it. See supra Answer to

Question 2.

This the 2nd day of October, 2020.

                                                         JOSHUA H. STEIN
                                                         Attorney General

                                                         /s/ Alexander McC. Peters
                                                         Alexander McC. Peters
                                                         N.C. State Bar No. 13654
                                                         Chief Deputy Attorney General
                                                         Email: apeters@ncdoj.gov

                                                         N.C. Dept. of Justice
                                                         Post Office Box 629
                                                         Raleigh, NC 27602
                                                         Telephone: (919) 716-6900
                                                         Facsimile: (919) 716-6763


                                             16


    Case 1:20-cv-00457-WO-JLW Document 151 Filed 10/02/20 Page 16 of 16
